DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/4/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 28, 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 26, 49, 51 and 54 of U.S. Patent No. 8,715,342 in view of Egle et al. (WO 2007/098512) (copy with translation provided herein).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires nearly identical method steps for consecutively anchoring at least two anchors through an annuloplasty ring at an annulus of a heart with the anchors disposed parallel to the longitudinal axis of the deployment device by an anchor driver with the annuloplasty ring being constricted after the insertion of at least two anchors.  U.S. Patent No. 8,715,342 fails to claim a series of tabs including a first tab engaged with the first anchor and a second tab engaged with the second anchor with the second tab disposed proximal from the first tab.  However, Egle teaches (see Figs. 3, 7 and 13) a similar method of deploying tissue anchors (3) comprising a series of tabs (24,25) including a first tab (24) engaged with the first anchor (i.e. distalmost anchor 3, as shown in Figs. 3, 7 and 13) and a second tab (25) engaged with the second anchor (i.e. anchor 3 adjacent distalmost anchor) with the second tab (25) disposed proximal from the first tab (24) (as expressly shown in Figs. 3, 7 and 13) in order to beneficially hold the first anchor against the spring force preventing inadvertent displacement in the feed direction while further guiding and holding the penultimate anchor preventing inadvertent feed direction movement as well (as shown in Figs. 3, 7 and 13; p. 6, lines 208-217 and 243-246; p. 7, lines 252-268).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of U.S. Patent No. 8,715,342 to have a series of tabs including a first tab engaged with the first anchor and a second tab engaged with the second anchor with the second tab disposed proximal from the first tab in order to beneficially hold the first anchor against the spring force preventing inadvertent displacement in the feed direction while further guiding and holding the penultimate anchor preventing inadvertent feed direction movement as well, as taught by Egle.  Any difference in wording does not substantially affect the scope of the respective claim set.  Additionally, it is noted that a species claim will anticipate a genus claims.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 8,715,342 will anticipate the broader claim set (i.e. the claims of the present invention).  
Claims 21-23 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 20 of U.S. Patent No. 9,937,042 in view of Egle et al. (WO 2007/098512) (copy with translation provided herein).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires nearly identical method steps for consecutively anchoring a plurality of anchor one at a time through an implant sleeve wall.  U.S. Patent No. 9,937,042 fails to claim a series of tabs including a first tab engaged with the first anchor and a second tab engaged with the second anchor with the second tab disposed proximal from the first tab.  However, Egle teaches (see Figs. 3, 7 and 13) a similar method of deploying tissue anchors (3) comprising a series of tabs (24,25) including a first tab (24) engaged with the first anchor (i.e. distalmost anchor 3, as shown in Figs. 3, 7 and 13) and a second tab (25) engaged with the second anchor (i.e. anchor 3 adjacent distalmost anchor) with the second tab (25) disposed proximal from the first tab (24) (as expressly shown in Figs. 3, 7 and 13) in order to beneficially hold the first anchor against the spring force preventing inadvertent displacement in the feed direction while further guiding and holding the penultimate anchor preventing inadvertent feed direction movement as well (as shown in Figs. 3, 7 and 13; p. 6, lines 208-217 and 243-246; p. 7, lines 252-268).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of U.S. Patent No. 9,937,042 to have a series of tabs including a first tab engaged with the first anchor and a second tab engaged with the second anchor with the second tab disposed proximal from the first tab in order to beneficially hold the first anchor against the spring force preventing inadvertent displacement in the feed direction while further guiding and holding the penultimate anchor preventing inadvertent feed direction movement as well, as taught by Egle.  Any difference in wording does not substantially affect the scope of the respective claim set.  Additionally, it is noted that a species claim will anticipate a genus claims.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 9,937,042 will anticipate the broader claim set (i.e. the claims of the present invention).  
Claims 21, 28-32, 35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 9-10 and 23-24 of U.S. Patent No. 8,523,881 in view of Egle et al. (WO 2007/098512) (copy with translation provided herein).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires nearly identical method steps for consecutively anchoring a plurality of anchor one at a time into tissue, wherein the deployment element driver passes through one or more of the anchors in the storage area without engaging the anchors.  U.S. Patent No. 8,523,881 fails to claim a series of tabs including a first tab engaged with the first anchor and a second tab engaged with the second anchor with the second tab disposed proximal from the first tab.  However, Egle teaches (see Figs. 3, 7 and 13) a similar method of deploying tissue anchors (3) comprising a series of tabs (24,25) including a first tab (24) engaged with the first anchor (i.e. distalmost anchor 3, as shown in Figs. 3, 7 and 13) and a second tab (25) engaged with the second anchor (i.e. anchor 3 adjacent distalmost anchor) with the second tab (25) disposed proximal from the first tab (24) (as expressly shown in Figs. 3, 7 and 13) in order to beneficially hold the first anchor against the spring force preventing inadvertent displacement in the feed direction while further guiding and holding the penultimate anchor preventing inadvertent feed direction movement as well (as shown in Figs. 3, 7 and 13; p. 6, lines 208-217 and 243-246; p. 7, lines 252-268).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of U.S. Patent No. 8,523,881 to have a series of tabs including a first tab engaged with the first anchor and a second tab engaged with the second anchor with the second tab disposed proximal from the first tab in order to beneficially hold the first anchor against the spring force preventing inadvertent displacement in the feed direction while further guiding and holding the penultimate anchor preventing inadvertent feed direction movement as well, as taught by Egle.  Any difference in wording does not substantially affect the scope of the respective claim set.  Additionally, it is noted that a species claim will anticipate a genus claims.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 8,523,881 will anticipate the broader claim set (i.e. the claims of the present invention).  

Allowable Subject Matter
Claims 25-27 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771